Citation Nr: 9905015	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97-26 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for bilateral foot 
disorder, to include as due to undiagnosed illness.

3.  Entitlement to an increased (compensable) evaluation for 
residuals of the removal of a scrotal mass.


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1969, and from January 1991 to March .  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

During his August 1998 Travel Board hearing, the veteran 
raised the issues of entitlement to service connection for 
impotency and for a central nervous system disability.  This 
was the first notice that the veteran's was raising these 
issues.  As such, the RO has not had the opportunity to 
address these issues in the first instance.  Moreover, the 
evidence of record also shows that the veteran raised the 
issue of entitlement to service connection for a skin 
disability in a VA Form 21-4138 received in March 1994 that 
has not been addressed by the RO.  Therefore these issues are 
referred to the RO for appropriate action and initial 
adjudication.

The issues of entitlement to an acquired psychiatric 
disability and for a compensable evaluation for the residuals 
of the removal of a scrotal mass will be addressed in the 
subsequent remand.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's degenerative joint disease of the 
interphalangeal joints of the bilateral hallux and accessory 
hallux sesamoid bone were first manifested in service.


CONCLUSION OF LAW

The veteran's bilateral hallux arthritis and accessory 
sesamoid bone was incurred in service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records for his first period of 
active duty service show no complaints, findings, treatment 
or diagnoses with regard to any foot disability.  

During his second period of active duty service, the veteran 
complained of foot trouble in April 1991, May 1991 and June 
1991.  In an April 1991 report of medical history, the 
veteran indicated that he has experienced foot trouble in the 
past.  Additional information regarding his feet was not 
obtained at the time.  In a May 1991 medical examination 
report the veteran related that he first noticed that his 
feet were tender in February 1991 when he injured both big 
toes stepping on a stone.  He was serving in Saudi Arabia at 
the time and was diagnosed with right foot tendonitis.  A 
later May 1991 podiatry consultation report shows that the 
veteran was assessed with questionable degenerative joint 
disease (DJD) with regard to his complaints of bilateral 
first midtarsal joint (MTJ) pain.  X-ray studies showed 
questionable beginning DJD at that time.  The veteran's 
bilateral great toe pain persisted and a January 1992 
podiatry progress note shows that X-ray studies showed 
accessory ossicle in the interphalangeal (IP) joints of the 
bilateral plantar hallux.  He was assessed with hallux 
extensus secondary to accessory ossicles with DJD 
bilaterally.  He was provided Reece shoes.  A February 1992 
treatment record shows an assessment of IP (accessory) 
sesamoid of the bilateral hallux.  In March 1992 he was 
released from service because he was found to be disabled for 
the performance of military duties due to left hallux pain. 

Post service, in July 1992, the veteran underwent surgery to 
remove accessory sesamoid hypertrophic bone in his left great 
toe. 

A May 1993 VA podiatry examination report shows that the 
veteran was diagnosed with status post excision of sesamoid 
on his left large toe and arthritis in the metatarsal joints 
of both large toes.  

VA treatment records dated from 1992 to August 1993 show that 
the veteran continued to complain of bilateral foot pain.  

A March 1994 VA podiatry examination report shows that the 
veteran complained of pain in both great toes when walking.  
The veteran had painful motion and tenderness over the left 
hallux surgical scar.  His gait was antalgic and his arches 
were well maintained.  The examiner diagnosed a tender scar 
involving the left hallux interphalangeal joint.

VA treatment records dated from September 1996 to October 
1997 show that the veteran continued to complain of chronic 
bilateral foot pain.  He was assessed with osteoarthritis in 
his ankles in September 1996 and with chronic pain syndrome 
and somatization with mild osteoarthritis in October 1997.

During his August 1998 Travel Board hearing before the 
undersigned Member, the veteran testified that he had no 
problems with his feet prior to injuring them while serving 
in the Persian Gulf when he stepped on a rock in a crater 
hole.  He further testified that X-ray studies showed 
abnormalities in the bones of his toes in both feet.  He 
stated that his calluses kept building up and that he 
experienced pain in his heels.  He described his foot pain as 
being very sore and sometimes feeling as though they were on 
fires or sometimes going numb.  The constant pain made it 
very difficult to walk.  He believed that his bilateral foot 
pain was part of a central nervous system problem, but 
admitted that there was no associated diagnosis.  He further 
believed that it was a result of his Persian Gulf exposure to 
radiation or chemicals and gases used by the enemy.  

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Further, service incurrence 
of arthritis may be presumed if it is manifested to a 
compensable degree within one year of service discharge.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Additionally, service connection may be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater or operations during Persian Gulf war, or to a degree 
of 10 percent or more not later than December 31, 2001.  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317 
(1998).

The veteran contends that his bilateral foot disorder was 
first incurred when he stepped on a rock while serving in the 
Persian Gulf.  He has also alleged that the disorder is the 
result of undiagnosed illness.

With regard to the veteran's claim for service connection for 
bilateral foot disorder due to undiagnosed illnesses, the 
Board notes that in Sabonis v. Brown, 6 Vet. App. 426 (1994), 
the United States Court of Veterans Appeals held that in 
cases in which the law and not the evidence is dispositive, a 
claim for entitlement to VA benefits should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  Id. at 
430.  Pursuant to 38 C.F.R. § 3.317, service connection may 
be granted only for undiagnosed disabilities attributed to 
Southwest Asia service during the Persian Gulf War.  Since 
the veteran has been diagnosed with a specific disability, 
i.e., DJD of the interphalangeal joints of bilateral hallux 
and accessory hallux sesamoid bone, the Board must conclude 
that the veteran's claim for service connection under the 
provisions of 38 C.F.R. § 3.317 is legally insufficient.

While the provisions of 38 C.F.R. § 3.317 are inapplicable as 
a matter of law, and although initial inservice X-ray studies 
were questionable for arthritis, subsequent X-ray evidence 
confirms that the veteran had arthritis of the bilateral 
hallux and accessory ossicle in the bilateral IP joints while 
still in service.  Moreover, the veteran underwent surgery in 
his left foot to correct this condition and eventually was 
found to be disabled as a result of this surgery.  Therefore, 
the Board finds that service connection for bilateral foot 
disability is warranted.  


ORDER

Service connection for a bilateral foot disorder is granted.


REMAND

The veteran and his representative contend that he has PTSD 
as a result of stressors that he encountered while serving in 
Vietnam and while serving as a combat military policeman in 
the Persian Gulf.  Although a March 1994 VA psychiatric 
examination shows a diagnosis of PTSD, a later April 1995 VA 
psychiatric examination report shows a diagnosis of 
dysthymia.  Moreover, the veteran has submitted a stressor 
letter in September 1998, that the RO has not had an 
opportunity to attempt to verify with the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  Furthermore, 
at his August 1998 Travel Board hearing, the veteran 
testified that he was provided a VA psychiatric examination 
in 1996 and had been treated at the Vet's Center in 
Lexington, Kentucky since 1996.  These medical records are 
not of record.

The veteran also testified at his August 1998 Travel Board 
hearing that the service-connected scrotal scar is painful 
and tender.  He has not been provided an appropriate 
examination to assess the severity of the scar.  The United 
States Court of Veterans Appeals has held that, under 38 
U.S.C.A. § 5107(a) (West 1991), VA's duty to assist a veteran 
in obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should obtain copies of all 
treatment records for the veteran on file 
from the Vet's Center in Lexington, 
Kentucky, dated from 1996 to the present 
and a copy of the 1996 VA psychiatric 
examination report.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured. 

3.  When the foregoing development has 
been completed, the RO should arrange for 
VA examination by a psychiatrist, to 
determine the nature and extent of any 
psychiatric disability present.  All 
indicated studies should be performed, 
and it is requested that the psychiatrist 
specifically confirm or rule out a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should identify the specific 
diagnostic criteria, including sufficient 
stressors, supporting such a diagnosis.  
If another psychiatric disability is 
found to be present, the examiner should 
provide an opinion, with complete 
rationale, as to the etiology of the 
disorder, to include whether it is at 
least as likely as not, that the 
disability was incurred in service.  The 
veteran's claims folder must be made 
available to the psychiatrist prior to 
the examination.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

4.  The RO should also arrange for VA 
examination of the veteran by a physician 
to determine the nature and extent of the 
scar residuals of the removal of a 
scrotal mass.  All indicated studies 
should be performed, and it is 
specifically requested that the residual 
scar be evaluated.  The veteran's claims 
folder must be made available to the 
physician prior to the examination.  
Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.

5.  If the veteran is diagnosed with 
PTSD, the RO should again contact him and 
request that he provide more specific 
facts, concerning the stressful events he 
claims to have experienced in Vietnam and 
the Persian Gulf.  He should be asked to 
provide detailed descriptions for each 
event, and the names and other 
identifying information he may have 
concerning the alleged stressful 
incidents.

6.  In any event, the RO should provide a 
copy of the veteran's response, if any, 
as well as copies of previous statements 
already of record, to the USASCRUR, at 
7798 Cissna Rd., Springfield, Virginia  
22150-3197 and request that it attempt to 
verify the stressors claimed by the 
veteran.  The USASCRUR should also be 
requested to comment on whether there is 
such a military occupational specialty as 
a combat military policeman.

7.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the claims for service 
connection for an acquired psychiatric 
disorder, to include PTSD and for a 
compensable evaluation for residuals of 
the removal of a scrotal mass.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, a supplemental 
statement of the case containing adequate reasons and bases 
should be issued and the veteran and his representative 
provided an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

